Title: Instructions to Lieutenant Colonel Jeremiah Olney, 28 May 1777
From: Washington, George
To: Olney, Jeremiah



Sir
[Morristown, 28 May 1777]

Your detachment is to remain at Morris Town till further orders, with which, and the Militia now here, you are to Guard the Stores of different kinds, in the most effectual manner you are able.
Endeavour, as far as it is in your power, to Strengthen the works already begun upon the Hill near this place, and erect such others as are necessary for the better defending of it, that it may become a safe retreat in case of necessity.
The Guard House in the upper Redoubt, should be immediately finished, and if you are not able to mount a guard in it, at present, you should nevertheless, make it the quarters of a trusty Sergeant and select party of men, otherwise, if the Enemy, or their Tory Assistants, should have any designs upon the Town, or the Public Stores in it, their first attempt will be to seize the height and turn our own Works against us. Given at Morris Town this 28th of May 1777.

G. Washington

